Citation Nr: 1520946	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-30 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to June 28, 2011.


REPRESENTATION

Appellant represented by:	Attorney J. Michael Woods


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 2004 to June 2009, including service in Iraq.
This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation prior to June 28, 2011.


CONCLUSION OF LAW

The criteria for a grant of TDIU prior to June 28, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

Effective June 19, 2009, service connection was in effect for depression disorder/anxiety disorder, evaluated as 30 percent disabling; left shoulder degenerative arthritis, evaluated as 10 percent disabling, right shoulder degenerative arthritis, evaluated as 10 percent disabling, disk bulge with degenerative joint facet disease of the lumbar spine, evaluated as 10 percent disabling; bilateral metatarsalgia, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; eczema like skin rash, evaluated as 10 percent disabling, hypothyroidism, evaluated as 10 percent disabling; allergic rhinitis, evaluated as 10 percent disabling; left knee patella femoral pain syndrome, evaluated as noncompensable; chronic headaches, evaluated as noncompensable; and irritable bowel syndrome (also rated as gastroesophageal reflux disease), evaluated as noncompensable.  The combined evaluation was 70 percent.  

Effective July 22, 2009, the evaluation for disk bulge with degenerative joint facet disease of the lumbar spine was increased to 20 percent, the evaluation for each shoulder was increased to 20 percent, the evaluation for the left knee was increased to 20 percent, and the evaluation for irritable bowel syndrome was increased to 10 percent.  The combined evaluation as of July 22, 2009 was 90 percent.  The combined evaluation of the orthopedic disabilities, which are counted as a single disability for the purposes of the schedular requirements of a TDIU, has been at least 40 percent for the entire claims period.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran has met the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) for the entire claims period because his combined evaluation has been at least 70 percent and an individual disability has been rated at least 40 percent.

Effective June 28, 2011, the evaluation for depression disorder/anxiety disorder was increased to 100 percent and the Veteran was awarded special monthly compensation for housebound status under 38 U.S.C.A. § 1114(s).  Therefore, the Board need not consider the award of a TDIU from June 28, 2011 because granting such benefits would not results result in additional benefit to the Veteran.  Cf. Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

A September 2009 letter from Kansas Rehabilitation Services states that the Veteran's case was being closed because employment could not be located for him due to the severity of his disabilities.  A psychologist had indicated in July 2009 that the Veteran could not work on a part time basis.   A VA physician had recently noted that the Veteran was unable to work due to physical limitations.  The Veteran had tried working one day a week but had to use a wall for support and would forget short messages before being able to write them down.  His supervisor felt that memory problems interfered with all aspects of his job performance.  A February 2010 VA mental health examiner felt that there was total occupational and social impairment due to mental disorder signs and symptoms.

A family nurse practitioner from the Tennessee Department of Human Service, Division of Rehabilitation Services, wrote on a September 2010 physical capacity worksheet that the Veteran had a diagnosis of asthma, bilateral frozen shoulder, degenerative disc disease, and depression/anxiety with a poor prognosis.  The Veteran was unable to sit, stand or walk for prolonged periods and would need to frequently change positions during an 8 hour workday.  The nurse practitioner felt that the Veteran could sustain work for under 4 hours, could never lift over 10 pounds, and could only occasionally lift up to ten pounds.  In addition, the Veteran could never bend, squat, crawl, or stoop and he used a cane and scooter for mobility.  The nurse practitioner wrote in a separate September 2010 statement that the Veteran was permanently unable to work due to limitations with walking, standing, lifting, and memory.  

A private physician opined in April 2010 and October 2010 that the Veteran was unable to handle stress in a workplace and that he had memory loss.  The Veteran could also not sit or stand for more than two hours in an eight hour day.   A February 2011 VA mental health examiner felt that there was reduced reliability and productivity due to difficulty sleeping, depression, anxiety, panic attacks, and difficulty with memory.  A February 2011 VA general medicine examiner felt that the shoulder disabilities caused decreased mobility and pain.

The vocational rehabilitation and treating provider opinions indicate that prior to June 28, 2011 the Veteran could not work due to service-connected orthopedic disabilities and memory problems related to service-connected depression and anxiety.  Therefore, the record shows that service-connected disabilities prevented the Veteran from securing or following a substantially gainful occupation.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the evidence shows the criteria for an award of TDIU benefits prior to June 28, 2011 are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, TDIU is granted prior to June 28, 2011.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


